—In an action to recover damages for personal injuries, the plaintiff *846appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated November 15, 1995, which granted the respective motions of the defendants for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The plaintiff was struck in the head from behind by an unknown assailant while near the building in which he lived. At the time, depending on which of the plaintiff’s assertions are credited, he was either on a private sidewalk leading to the entrance to his building or on a public sidewalk immediately adjacent thereto. Each of the defendants moved for summary judgment dismissing the complaint.
On the facts presented, the plaintiff has failed to raise a triable issue of fact that would support any finding of liability against the defendants (see, Daly v City of New York, 227 AD2d 432; Concepcion v New York City Hous. Auth., 207 AD2d 857; Levya v Riverbay Corp., 206 AD2d 150; Allen v New York City Hous. Auth., 203 AD2d 313). Accordingly, the complaint was properly dismissed.
Rosenblatt, J. P., Ritter, Pizzuto and Altman, JJ., concur.